Citation Nr: 0929753	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Throughout the appeal period, the Veteran's PTSD was not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a January 2006 letter notified the Veteran that 
he must submit evidence that his service-connected disability 
had increased in severity, and advised him of the types of 
medical that he may submit, including statements from his 
doctor or other individuals who are able to describe the 
manner in which his disability has become worse.  There was 
no reference, however, to the effect of the condition's 
worsening on the Veteran's employment and daily life, to the 
types of lay evidence he may submit, that his disability 
rating would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, or to the diagnostic criteria for establishing a 
higher rating for his service connected disability.

In certain circumstances, failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements may 
create prejudicial error.  Shinseki v. Sanders, 556 U.S. - 
(2009).  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d, 881, 887 (Fed. Cir. 
2007); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
Veteran's employment and daily life, the Veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his February 2006 VA 
examination, the Veteran stated that he worked for 22 years 
as an Engineer, and that he retired in 1985.  He also stated 
that his PTSD affected his daily life in that he was easily 
angered, overwhelmed in crowded places, and became stressed 
watching news of the conflict in Iraq.  He also stated that 
on a typical day, he read novels, put together jigsaw puzzles 
and watched television.  Thus, as the Board finds the Veteran 
had actual knowledge of this requirement, any failure to 
provide him with adequate notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.

As to the types of lay evidence he may submit, the Board also 
finds that this error was non-prejudicial.  In this regard, 
throughout the course of this appeal, the Veteran has 
submitted various statements expressing his own lay 
contentions about how his PTSD has increased in severity.  He 
has also submitted lay statements from his wife and his son.  
Therefore, as the Board also finds the Veteran had actual 
knowledge of this requirement, any failure to provide him 
with adequate notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.

Concerning the element providing that his disability rating 
would be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, the Board concludes that this error was not 
prejudicial.  The Veteran was provided notice of this element 
in a September 2006 notice letter, and subsequently, in 
January 2007 and April 2007, supplemental statements of the 
case (SSOCs) were issued.  A SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
this notice element is not prejudicial.  See Sanders, 487 
F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that an August 2006 
statement of the case (SOC) provided the Veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected PTSD, and that subsequently, in 
January 2007 and April 2007, SSOCs were issued.  As was noted 
above, a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and VA medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  The Veteran was also afforded a VA 
examination in February 2006 in connection with this claim.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examination obtained in this case is adequate, as it is 
predicated on a review of the claims file and all pertinent 
evidence of record, and it fully addresses the rating 
criteria that are relevant to rating the disability in this 
case.  Thus, there is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's PTSD is currently evaluated as 50 
percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under this formula, a 50 percent evaluation is 
for assignment when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 50 
percent for his service- connected PTSD.  In this regard, the 
Veteran has not been shown to have occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood on at 
any point during the instant appeal period.

In this case, at the February 2006 VA examination, the 
Veteran was assigned GAF score of 55.  A September 2005 VAMC 
treatment note reflected a GAF score of 50.  According to 
DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 
and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The Board finds that throughout the appeal period, the 
clinical evidence more closely assesses the Veteran's 
occupational and social impairment around the 50 percent 
rating.  Throughout the appeal period, the Veteran's PTSD 
symptoms included sleep disturbances, nightmares, flashbacks, 
avoidant behaviors, hypervigilance, isolation, some 
concentration and anger problems, and panic attacks.  

Socially, the Veteran reported in a September 2005 VAMC 
treatment note that his first wife died of cancer in 1972, 
that he got remarried two years later and went to live in 
Arizona.  He stated that he had recently gotten divorced from 
his second wife and moved back to Michigan to be near his 
children.  He reported that he lived by himself in an 
apartment but was happy to be back with his family, including 
grandchildren and great grandchildren, who visited him on a 
regular basis and were supportive of him.  At the February 
2006 VA examination, the Veteran again reported that he was 
married for 26 years until his first wife died, and that he 
remarried, but divorced his second wife after 31 years of 
marriage.  He stated that she accused him of infidelity over 
the last 20 years of their marriage.  In 2005, he married his 
current wife.  He related that they had known each other for 
75 years and simply wished to spend their time together.  The 
Veteran did report "being a loner" most of the time, and 
stated that he was easily angered and typically became 
overwhelmed in crowded places.  He continued that he avoided 
interacting with others, noting that he became short 
tempered.  He denied experiencing panic attacks, but admitted 
to heightened distress when watching news of the conflict in 
Iraq, experiencing heavy traffic, or hearing unexpected loud 
noise.  However, subsequent lay statements from the Veteran's 
son and wife indicated that he did experience panic attacks.  
Private treatment records from the Veteran's private 
psychologist also reiterated that the Veteran suffered from a 
depressed mood, anxiety with frequent panic attacks and 
difficulty establishing and maintaining social relationships.

Industrially, the record reflects that the Veteran retired in 
1985, and that his symptoms became worse subsequent to this.  
However, he did indicate that on a typical day, he read 
novels, put together jigsaw puzzles and watched television.  
He also stated that he hoped to seek volunteer work at a 
local museum.

Therefore, the Board concludes that throughout the appeal 
period, the Veteran's overall level of disability more nearly 
approximates that consistent with the currently assigned 50 
percent rating.  The Veteran's GAF score and reported PTSD 
symptoms throughout the appeal period are indicative of 
moderate impairment.  In this regard, the Veteran was alert 
and fully oriented.  He demonstrated memory for recent and 
remote events.  His responses were coherent and logical.  No 
delusional thinking was observed and no hallucinations were 
reported.  Thus, in evaluating all of the evidence of record, 
the Board finds that the Veteran's symptoms more nearly 
approximate moderate social and occupational impairment, or a 
50 percent disability evaluation.

However, throughout the appeal period, neither the symptoms 
nor the GAF score assigned are consistent with a higher 
disability rating.  For example, at the September 2005 VAMC 
evaluation, the Veteran had good hygiene and grooming.  No 
abnormal psychomotor activity was seen.  His speech was 
normal in rate and rhythm.  He was cooperative and pleasant 
with good eye contact.  He denied any suicidal or homicidal 
ideations, as well as any perceptual distortions, including 
any auditory or visual hallucinations.  There was no evidence 
of any delusional ideations.  His thought process was 
organized and goal-directed.  In addition, the Veteran 
indicated that he visited his children, grandchildren and 
great grandchildren often and that he was happy being close 
to his family.  Thus, the Veteran is not unable to establish 
and maintain effective relationships.

The Board does observe that at his private treatment 
sessions, the Veteran has reported symptoms of sleep 
problems, nightmares, avoidant behaviors, anxiety and panic 
attacks, as well as difficulty concentrating.  However, the 
Board notes that these symptoms are accounted for pursuant to 
the rating criteria for the currently assigned 50 percent 
rating.  

Accordingly, the Board finds that throughout the appeal 
period, the Veteran has met the requirements for a 50 percent 
schedular rating, but no higher.  In this regard, although 
there is evidence of some impaired impulse control such as 
hypervigilance, panic attacks and depression, there is 
insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating.  In this regard, as was noted 
above, the Veteran retired from his job, and he has good 
family relationships.  Furthermore, the Veteran does not 
experience any suicidal ideations, obsessional rituals which 
interfere with routine activities, exhibit speech that is 
intermittently illogical, obscure or irrelevant, or neglect 
of personal appearance and hygiene.  Furthermore, the Veteran 
exhibits none of the criteria listed for a 100 percent 
rating.  See 38 C.F.R. § 4.7.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the appeal period; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that throughout the appeal period, a 50 
percent evaluation is appropriate and that there is no basis 
for awarding a higher evaluation for PTSD.  38 C.F.R. §§ 
4.125 and 4.130, Diagnostic Code 9411.

Thus, while the criteria for the currently assigned 50 
percent evaluation have been met, the criteria for a higher 
disability or total schedular evaluation for the Veteran's 
service-connected PTSD have not been met at any point during 
this appeal.  In essence, the preponderance of the evidence 
is against an evaluation in excess of 50 percent for PTSD.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant an evaluation in excess of 50 
percent for any portion of the appeal period.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected PTSD has caused frequent periods of 
hospitalization.  The record indicates that the Veteran has 
not had any inpatient psychiatric treatment, and that he 
retired from his job.  Accordingly, the evidence of record 
does not indicate that he had marked interference with 
employment due solely to his service- connected PTSD.  
Additionally, and of greater import, the Board finds that the 
rating criteria to evaluate PTSD reasonably describes the 
claimant's disability level and symptomatology.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected PTSD, currently rated as 50 percent disabling, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


